United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-2338NE
                                   _____________

United States of America,            *
                                     *
            Appellee,                * On Appeal from the United
                                     * States District Court
      v.                             * for the District of
                                     * Nebraska.
Anthony Hardy, also known as Black, *
also known as Kareem Hardin,         * [Not To Be Published]
                                     *
            Appellant.               *
                                ___________

                            Submitted: May 7, 2001
                                Filed: May 22, 2001
                                    ___________

Before HANSEN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

        Anthony Hardy pleaded guilty to conspiring to distribute a mixture or substance
containing a detectable amount of cocaine base, in violation of 18 U.S.C. § 2 and 21
U.S.C. § 846. The District Court1 sentenced him to fifteen years and eight months (188
months) imprisonment, and five years supervised release. On appeal, Hardy’s counsel
filed a brief under Anders v. California, 386 U.S. 738 (1967), contending that the Court


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
incorrectly calculated the appropriate Guidelines range and thus imposed an “excessive
sentence.” In a pro se supplemental brief, Hardy contends that he was sentenced in
violation of Apprendi v. New Jersey, 530 U.S. 466 (2000), because the indictment
omitted drug quantity.

      At sentencing, the District Court properly resolved Hardy’s objections to the
applicable Guidelines range. Further, Hardy was not sentenced within that range
because he received a downward departure, the extent of which is unreviewable. See
United States v. Dutcher, 8 F.3d 11, 12 (8th Cir. 1993).

      As to the pro se issue, because Hardy’s sentence does not exceed the
twenty-year statutory maximum prison term for a non-quantity-based drug offense, it
does not violate Apprendi. See United States v. Aguayo-Delgado, 220 F.3d 926, 934
(8th Cir.), cert. denied, 121 S. Ct. 600 (2000).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S.
75 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm
the judgment of the District Court and grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-